Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered February 22, 1994, which, insofar as appealed from, denied defendants-appellants’ motion for summary judgment dismissing plaintiffs cause of action under General Municipal Law § 205-a, unanimously affirmed, without costs.
The IAS Court correctly held that defendants-appellants State agencies are subject to local laws and regulations when acting in a proprietary as opposed to governmental capacity (see, Miller v State of New York, 62 NY2d 506, 511), that their alleged failure to properly maintain the premises in violation of the Administrative Code and Fire Department Rules was proprietary in nature, and, like any other landlord, are liable under General Municipal Law § 205-a when the alleged viola*335tion of a local law or regulation has a "reasonable connection” to an injury sustained by a firefighter (Johnson v Riggio Realty Corp., 153 AD2d 485, 487, lv dismissed 74 NY2d 945). Such a connection has been shown here sufficiently to withstand appellants’ motion for summary judgment. Concur— Murphy, P. J., Wallach, Asch, Nardelli and Mazzarelli, JJ.